
	

114 HR 2385 IH: Stop Blood Tomatoes Act
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2385
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Vargas introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require certain large companies to submit to an independent annual audit of their supply chains
			 to verify that their supply chains are free of child and forced labor.
	
	
 1.Short titleThis Act may be cited as the Stop Blood Tomatoes Act. 2.Audit of supply chain required (a)Required auditEach public or private company that produces or sells products in interstate commerce that has gross annual revenues in excess of $1,000,000,000 shall annually submit to an audit of its supply chains by an independent auditor for the purpose of determining if such company’s supply chains are free of child labor and forced labor.
 (b)Timing of auditThe audit required by subsection (a) shall be conducted during the first quarter of the company’s fiscal year and shall be a complete audit of the companies supply chains during the previous fiscal year.
 (c)Determination by auditorIn addition to any specific information regarding a company’s supply chain, the independent auditor shall make a determination in each audit that—
 (1)the company’s products are produced without the use of child labor or forced labor; or (2)if the independent auditor cannot be certain that child labor or forced labor was used, that the company’s products may have been produced with the use of child labor or forced labor.
 (d)Reporting of audit determinationEach company required to submit to an audit under this section shall, within 60 days of the completion of the audit—
 (1)report the determination made pursuant to subsection (c) to the Department of Labor and the Securities and Exchange Commission; and
 (2)post a clear and conspicuous notice on the primary homepage of the company’s Internet website, based on such determination, that states either of the following:
 (A)Products are free of child labor and forced labor.. (B)Products may have been produced using child labor or forced labor..
 (e)DefinitionsAs used in this Act and for purposes of the audit required under this Act— (1)the term child labor means any labor practice relating to work performed by a minor in violation of national and international standards, including International Labor Organization Convention No. 182;
 (2)the term forced labor means any forced labor practice in violation of national and international standards, including International Labor Organization Convention No. 29;
 (3)the term independent auditor means an entity that is unrelated to and fully independent of any company for which it performs audit services required by this Act that has demonstrated experience with examining international supply chains and familiarity with international labor standards;
 (4)the term product includes a manufactured product, agricultural commodity, and oil, natural gas, and minerals; and (5)the term supply chain means all labor recruiters, suppliers of products, component parts of products, and raw materials used by a company and its subsidiary and suppliers in the manufacturing of such company’s products, whether or not such company has a direct relationship with the supplier.
				
